Citation Nr: 1507340	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to January 1976. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This matter was previously before the Board in June 2011.  At that time, the Board determined that further action by the Agency of Original Jurisdiction (AOJ) was necessary.  For the reasons discussed below, another remand is required.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran essentially contends that he has an acquired psychiatric disability related to service.  He asserts that his current disability is due to a head injury during leave on active duty.  Limited service treatment records are available in this case; the available records include a January 1976 Medical Board Certificate showing that the Veteran was discharged from service due to a pre-existing chronic undifferentiated schizophrenia which was not aggravated in service.  The accompanying Medical Board report notes that the Veteran stated that he started having problems two years before after taking LSD, he had been seeing a psychiatrist prior to service entrance, he had intermittent psychotherapy, and had been prescribed Valium and Stelazine.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  At the outset, the Board notes that the Veteran is competent to report that he received intermittent psychotherapy prior to service entry.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   However, he did not specify and the record does not reflect a diagnosis for a disability at the time of his service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.   See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  It appears that the Medical Board determined that the Veteran's chronic undifferentiated schizophrenia preexisted service because of the Veteran's report of having received psychiatric treatment prior to service.   

In June 2011, the Board remanded the Veteran's claim to afford the Veteran a VA examination to determine whether his current psychiatric disability was related to service in light of the evidence that his condition may have pre-existed service.  In February 2012, the Veteran was afforded a VA examination in which he was diagnosed with a psychotic disorder NOS (not otherwise specified), cocaine dependence in sustained full remission, and alcohol dependence in early full remission.  In a March 2012 addendum opinion, the VA examiner concluded without providing any medical explanation that it was less likely than not the Veteran's psychiatric condition was related to military service.   The VA examiner did not address the questions posed in the June 2011 Remand instructions.  In an April 2012 addendum opinion, the same VA examiner concluded that "there is no way of knowing if this veteran's active duty in the service 'clearly and unmistakably increased in severity beyond the natural progression of the disability.'"  Again, the VA examiner did not provide any supporting rationale to explain her conclusion.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For the foregoing reasons, the February 2012 VA examination, and both the March 2012 and April 2012 medical opinions are inadequate and do not comply with the Board's June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance of remand orders). 

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since May 2012.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed psychiatric disability.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a psychiatric condition, including any medical treatment. 

Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all current psychiatric diagnoses.  For each diagnosis, state whether the disorder was also present during service.

(b)  For any disorder which was present during service, provide an opinion as to whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the psychiatric condition existed prior to his entry onto active duty? 

(c)  For any psychiatric disorder that did exist prior to service, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting psychiatric condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed psychiatric condition had its onset in service or is otherwise related to active duty?

A multiaxial evaluation based on the current DSM-V diagnostic criteria is required.  The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




